DETAILED ACTION
This is the third Office Action regarding application number 16/462,493, filed on 05/20/2019, which is a 371 of PCT/US2017/062795, filed on 11/21/2017, and which claims priority to provisional application number 62/426,055, filed on 11/23/2016.
This action is in response to the Applicant’s Response received 06/13/2013.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114.
The Applicant’s submission received on 06/13/2022 has been entered.
 
Status of Claims
Claims 1, 2, 5-7, 9-11, 13, 20, and 22 are currently pending.
Claims 3, 4, 8, 12, 14-19, and 21 are cancelled.
Claim 22 is new.
Claim 1 is amended.
Claims 1, 2, 5-7, 9-11, 13, 20, and 22 are examined below.
The rejection of claims 1, 2, 5-7, 9-11, 13, 20, and 22 under 35 U.S.C. § 103 has been withdrawn in light of the Applicant’s amendments.
Upon further examination, the Office has set forth new ground(s) of rejection.
No claim is allowed.

Response to Arguments
The Applicant’s arguments received 06/07/2022 have been carefully considered but they are not found persuasive, and are moot in light of the Office’s new ground(s) of rejection. 
The applicant argues in its recent remarks that the prior art does not disclose a mesh structure with nanorods that crisscross each other. However, KASHIF appears to provide an image of the nanorods where they do crisscross each other (Fig. 1c below).

    PNG
    media_image1.png
    359
    594
    media_image1.png
    Greyscale

The examiner requests additional documentation or technical explanation explaining exactly how the prior art nanorods do not crisscross.
The applicant’s argument that combination of prior art references does not describe a “photodetector”, configured as a “position-dependent sensor for detecting visible light” is also not persuasive at this time. The prior art references are remarkably clear that ZnO nanorods coupled with gold nanoparticles are responsive to visible light, and that the devices would product electrical charge that could be captured as an electrical signal. The applicant should explain exactly what structural components are required to function as a “position-dependent sensor”. The examiner asserts that the combination of prior art references describes essentially the same structure and components as the applicant’s disclosure, and that it would be capable of functioning as a sensor for visible light.



Drawings
The drawings are objected to because Figure 1 describes green and yellow dots, but the drawings are not in color.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as "amended."  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5-7, 9-11, 13, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over KASHIF (“Effect of Different Seed Solutions on the Morphology and Electrooptical Properties of ZnO Nanorods”) in view of KOJORI (“Plasmon Field Effect Transistor for Plasmon to Electric Conversion and Amplification”) and CHEN (“Vertically Aligned ZnO Nanorod Arrays Sentisized with Gold Nanoparticles for Schottky Barrier Photovoltaic Cells”), CHOI (“Growth of high aspect ratio ZnO nanorods by solution process: Effect of polyethyleneimine”) and BORA (“Importance of Plasmonic Heating on Visible Light Driven Photocatalysis of Gold Nanoparticle Decorated Zinc Oxide Nanorods”).
Regarding claims 1 and 22, KASHIF teaches an optoelectronic device comprising: 
an intertwined ZnO nanorods network, 
a support (KASHIF, silicon substrate) on which the intertwined ZnO nanorods network is disposed, and 
at least one electrical contact (silver electrodes were deposited on the ZnO nanorods, KASHIF, pg. 2, right col.) coupled to the intertwined ZnO nanorods network, 
wherein the device is configured for detecting light.
KASHIF does not disclose expressly that the device is a photodetector and includes a plurality of gold nanoparticles coupled with the ZnO nanorods, configuring the photodetector for detection of visible light, that the gold nanoparticles have a coverage density of 2×1011 nanoparticles/cm2 to 7×1011 nanoparticles/cm2, or that the ZnO nanorods have a length greater than 5 micrometers. KASHIF also is silent to the exact structure of the ZnO nanorods network, whether it functions exactly as a position-dependent sensor for detecting visible light, or that the aspect ratio of the ZnO nanorods is greater than 15:1, or up to 100:1 (claim 22).
KOJORI teaches a device comprising a plurality of gold nanoparticles coupled with a ZnO material, and configured to respond to visible light (Fig. 2b). KOJORI explains that the addition of the gold nanoparticles allows the device to generate an electrical signal response to an expanded range of light wavelengths beyond what a device using only ZnO could provide. KOJORI also describes a useful device architecture for light detection (Fig. 1a).

    PNG
    media_image2.png
    252
    372
    media_image2.png
    Greyscale

CHEN teaches ZnO nanorods with gold nanoparticles, where the nanorods have lengths ranging up to 5 micrometers (pg. 13434, sect. 3, para. 1). CHEN also describes how the control of the amount of gold nanoparticles “is vital for optimizing the performance” of the solar cells (pg. 13436, right col.).
CHOI teaches methods of producing high-aspect ratio ZnO nanorods with aspect ratios up to 28.7 (pgs. 29-30). CHOI also includes images of the ZnO nanorods showing that the nanorods “crisscross with each other” (Fig. 2).

    PNG
    media_image3.png
    544
    997
    media_image3.png
    Greyscale

BORA also discloses a photodetector-capable device having a ZnO nanorod mesh structure with crisscrossing ZnO nanorods coupled with gold nanoparticles.

    PNG
    media_image4.png
    331
    446
    media_image4.png
    Greyscale


It would have been obvious add gold nanoparticles to the ZnO nanorods and arrange the electrical contacts and nanorods as taught by KOJORI in order to add plasmonic energy detection capability and provide an ultrawide spectral range, especially for wavelengths in the visible range (KOJORI, pg. 251, left. col., para. 1 and the abstract, along with the component arrangement of Figure 1a).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify KASHIF further and grow the ZnO nanorods to lengths of at least 5 micrometers as taught by CHEN because nanorods having this length provided the necessary dimension to enable acceptable photoresponse, and is the length apparently suitable and produced using the methods described in CHEN and obvious to skilled artisans with knowledge of the CHEN reference. The examiner further concludes that the length of 5 micrometers taught by CHEN and the “greater than 5 micrometers” recited are close enough to each other, and are prima facie obvious.
The examiner finds that CHEN recognizes that the amount/concentration of gold nanoparticles embedded in the ZnO nanorods is a result effective variable because CHEN comments and includes graphs emphasizing that the amount is “vital” (i.e. critical) to the solar cell performance, and that there is some optimized and ideal range of values for this concentration to provide for desired performance. Accordingly, the examiner finds that it would have been obvious to a person having ordinary skill in the art to have optimized the gold nanoparticle coating amount, i.e., coverage density, including to values within the range claimed by applicant, in order to have achieved a desired current density since this value is vital/critical to the device performance. MPEP 2144.05(II)(B).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify KASHIF and produce the ZnO nanorods according to the methods reported by CHOI having high aspect ratios at least least 15:1 and up to 100:1 because the methods of CHOI allow for a more simple and straightforward process for producing ZnO nanorods (pg. 25, para. bridging left and right cols.).
It would have been obvious to skilled artisans to use the mesh structure of ZnO-Au nanorods taught by BORA to construct a device having improved visible light response.
The examiner concludes that the evidence is sufficient to establish that ZnO nanorods produced by the combination of prior art references would be expected by skilled artisans to form a “mesh”, generally being a structure where at least some number of the ZnO nanorods “crisscross” or intersect each other, and are not perfectly parallel. The examiner also concludes that the device architecture and material described by the combination of prior art references would also be configured and capable to operate as a position-dependent sensor for detecting visible light. The examiner has carefully reviewed the applicant’s disclosure, and finds that the structure and materials of the prior art would be expected to perform similarly to the devices described by the applicant’s disclosure.

Regarding claim 2, the combination of KASHIF, KOJORI, CHEN, CHOI, and BURA teaches or would have suggested the photodetector of claim 1, but does not disclose expressly that the nanorods have a diameter of 305 to 395 nm.
CHOI teaches methods of producing nanorod diameters upwards of 300 nm (pg. 29, right col.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify KASHIF and produce the ZnO nanorods according to the methods reported by CHOI having high diameters because the methods of CHOI allow for a more simple and straightforward process for making ZnO nanorods (pg. 25, para. bridging left and right cols.).
The examiner concludes that skilled artisans would find the 305-395 nm range obvious because the claimed ranges is very close to the range taught by CHOI. MPEP 2144.05(I).

Regarding claim 5, the combination of KASHIF, KOJORI, CHEN, CHOI, and BURA teaches or would have suggested the photodetector of claim 1, wherein the gold nanoparticles have an average diameter of 10 nm (gold nanoparticles have diameter of 5-10 nanometers, KOJORI, pg. 251, left col., para. 1).

Regarding claim 6, the combination of KASHIF, KOJORI, CHEN, CHOI, and BURA teaches or would have suggested the photodetector of claim 1, wherein the gold nanoparticles are applied onto the intertwined ZnO nanorods network (the addition of gold nanoparticles as taught by KOJORI would embed into the ZnO nanorod network).

Regarding claim 7, the combination of KASHIF, KOJORI, CHEN, CHOI, and BURA teaches or would have suggested the photodetector of claim 1, wherein the gold nanoparticles are embedded in the intertwined ZnO nanorods network (the addition of gold nanoparticles as taught by KOJORI would embed into the ZnO nanorod network).

Regarding claim 9, the combination of KASHIF, KOJORI, CHEN, CHOI, and BURA teaches or would have suggested the photodetector of claim 1, wherein the support comprises Si (KASHIF, silicon substrate).

Regarding claim 10, the combination of KASHIF, KOJORI, CHEN, CHOI, and BURA teaches or would have suggested the photodetector of claim 1, wherein the contact comprises Ag (silver electrodes were deposited on the ZnO nanorods, KASHIF, pg. 2, right col.).

Regarding claim 11, the combination of KASHIF, KOJORI, CHEN, CHOI, and BURA teaches or would have suggested the photodetector of claim 1, wherein the ZnO of the ZnO nanorods is the form of wurtzite ZnO crystals (KASHIF, pg. 4, left col., para. 4).

Regarding claim 13, the combination of KASHIF, KOJORI, CHEN, CHOI, and BURA teaches or would have suggested the photodetector of claim 1, wherein the gold nanoparticles have an average diameter of 2 nm to 50 nm (gold nanoparticles have diameter of 5-10 nanometers, KOJORI, pg. 251, left col., para. 1).

Regarding claim 20, the combination of KASHIF, KOJORI, CHEN, CHOI, and BURA teaches or would have suggested the photodetector of claim 1, wherein the ZnO nanorods have a length up to 40 micrometers (this recitation is interpreted to require a nanorod length range of less than or equal to 40 micrometers; the nanorod lengths taught by the prior art references have lengths up to 40 micrometers).

Regarding claim 21, the combination of KASHIF, KOJORI, CHEN, CHOI, and BURA teaches or would have suggested the photodetector of claim 1, wherein the photodetector is a light-dependent sensor for visible light (references describe that this structure will be electrically responsive to visible light; also, this is a recitation of intended use and has limited patentable weight when part of a product claim).

Conclusion
No claim is allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELO TRIVISONNO whose telephone number is (571) 272-5201.  The examiner can normally be reached on MONDAY-FRIDAY, 9:00a-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 or (571) 272-1000.
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721